Title: 24th.
From: Adams, John Quincy
To: 


       We have been for several days in the trade winds: But have had calm weather till yesterday morning, since when we have had a breeze, which makes us run 40 leagues in 24 hours. This is St. John’s day, a great holiday, wherever the Roman Catholic Religion is dominant. O! grand Saint Jean c’etait alors ta fête!
       Mr. Mölich, is a young merchant of Amsterdam, 23 years old. Since the Peace he has in society with one of his Countrymen, set up a commercial house in Charlestown, under the firm of Schmidt & Mölich. He is now going to join his partner, and proposes going by Land from New York to Charlestown. I believe his journey, will not be a very agreeable one. He has travelled almost all over Europe, and has been twice to the West Indies. He has by this means acquired a considerable knowledge of the world, and a genteel appearance. His manners are pleasing, and he possesses a virtue which is met with oftener in Holland than in France; that of sincerity: He is serious as the Dutch in general are: and is subject to absence of mind very often, in so much, that we tell him he is deeply in love; and I really believe he is. A good quality but which leads him now and then into error is a fondness for his Country, which cannot bear that any one should speak slightly of it. He is the person on board with whom I am the most intimate, and whose Sentiments agree the most with my own.
      